Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1859
                       Lower Tribunal No. 18-10275
                          ________________


                         Juan Francisco Vega,
                                  Appellant,

                                     vs.

                         Andrew Franklin Rier,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Veronica
Diaz, Judge.

     Juan Francisco Vega, in proper person.

     Rier Jordan, P.A., and Jonathan E. Jordan, for appellee.


Before FERNANDEZ, GORDO, and BOKOR, JJ.

     FERNANDEZ, J.
      Juan Vega appeals the trial court’s order dismissing a legal

malpractice action in favor of Vega’s prior counsel, Andrew Rier. The

dismissal was based on the lapse of the two-year statute of limitations,

pursuant to section 95.11(4)(a), Florida Statutes (2020). Upon finding that

Vega filed suit well within the statute of limitations period, we reverse the

order and remand for further proceedings.

      Attorney Rier represented Vega throughout trial and on appeal in a

criminal case brought against Vega by the State. After a decision was

entered by this Court in favor of the State, Rier filed a motion for a written

opinion or for certification and a motion for rehearing en banc. On March 24,

2017, this Court entered a final order denying all post-decision motions.

Pursuant to the Florida Rules of Appellate Procedure, this final order is

deemed rendered. Fla. R. App. P. 9.020(i) (“Rendition of an Appellate Order.

If any timely and authorized motion under rules 9.330 or 9.331 is filed, the

order shall not be deemed rendered as to any party until all of the motions

are either withdrawn or resolved by the rendition of an order.”). Afterward,

Vega filed a writ of certiorari with the Florida Supreme Court. The Supreme

Court entered a final order denying the petition on October 2, 2017.

      The statute of limitations in a legal malpractice action begins to run

from the rendition of the final order on appeal and ends two years later. See



                                      2
Glucksman v. Persol N. Am., Inc., 813 So. 2d 122, 124 (Fla. 4th DCA 2002)

(“A legal malpractice cause of action accrues not necessarily when the client

first suspects that the attorney might have committed malpractice, but rather,

when the client incurs damages at the conclusion of the related or underlying

judicial proceeding . . . .”); Eldred v. Reber, 639 So. 2d 1086, 1088 (Fla. 5th

DCA 1994) (“The rule communicates clearly that rendition applies to an order

of the court, not the issuance of the mandate. We hold that for purposes of

determining when the statute of limitations begins to accrue in a litigational

malpractice action when the underlying action is appealed, the time begins

to accrue when the appellate decision is ‘rendered’ . . . .”). Additionally, if the

losing party appeals a District Court’s decision to the Florida Supreme Court,

“for the purposes of determining when the limitations period begins to run, ‘a

final judgment is not final until a timely filed appeal to, or petition for review

by, the supreme court is resolved.’” Gilbride, Heller & Brown, P.A. v. Watkins,

783 So. 2d 224, 225-26 (Fla. 2001).

      Vega filed his legal malpractice action against Rier on April 3, 2018,

which is well within the two-year range of the statute of limitations calculated

from either this Court’s March 24, 2017 order or from the Supreme Court’s

October 2, 2017 order. Therefore, the trial court erred in dismissing the




                                        3
malpractice action. We reverse the trial court’s order and remand for further

proceedings.

     Reversed and remanded.




                                     4